 1    Patrick T. Derksen (State Bar I.D. No. 023178)
      Theodore P. Witthoft (State Bar I.D. No. 021632)
 2    WITTHOFT DERKSEN, P.C.
      3550 North Central Avenue, Suite 1006
 3    Phoenix, Arizona 85012
      Telephone: (602) 680-7332
 4    Facsimile: (602) 357-7476
      Email: pderksen@wdlawpc.com
 5    Email: twitthoft@wdlawpc.com
 6    Attorneys for Trustee, Jill H. Ford
 7                              UNITED STATES BANKRUPTCY COURT
 8                                        DISTRICT OF ARIZONA
 9    In re:                                           )   Chapter 7
                                                       )
10
      DUSTIN J. HAMBY,                                 )   Case No. 2:18-bk-15100-MCW
11                                                     )
                     Debtor.                           )
12                                                     )
13                                                     )   MOTION TO APPROVE SETTLEMENT,
                                                       )   PURSUANT TO FED. R. BANKR. P. 9019
14                                                     )
15                                                     )
                                                       )
16                                                     )
17                                                     )
                                                       )
18                                                     )
19             The Chapter 7 trustee, Jill H. Ford (“Trustee”), through her attorneys, Witthoft Derksen,
20    P.C., submits this Motion (“Motion”) to approve the Amendment to Settlement Agreement and
21    Release (the “Amendment”) between the Trustee and Elite Sales and Marketing Group, Inc.
22    (“Elite”), pursuant to Rule 9019(a) of the Federal Rules of Bankruptcy Procedure. A copy of the
23    Amendment is attached hereto as Exhibit A and incorporated herein by this reference. This
24    Motion is supported by the accompanying Memorandum of Points and Authorities, the attached
25    Exhibit and the entire record before the Court, all of which are incorporated herein by this
26    reference.



     Case 2:18-bk-15100-MCW         Doc 129 Filed 07/31/20 Entered 07/31/20 08:16:12           Desc
                                    Main Document    Page 1 of 12
 1                         MEMORANDUM OF POINTS AND AUTHORITIES
 2                                            BACKGROUND
 3           1.     On December 12, 2018 (the “Petition Date”), Dustin J. Hamby (“Debtor”) filed a
 4    voluntary petition for relief under Chapter 13 of the United States Bankruptcy Code.
 5           2.     This case was converted to chapter 7 on April 17, 2020 (the “Conversion Date”).
 6           3.     Ms. Ford is the duly appointed chapter 7 trustee of Debtor’s bankruptcy case.
 7           4.     Prior to the Petition Date, Elite (as Borrower) and Debtor (as Lender) entered into
 8    a Promissory Note and Security Agreement dated December 1, 2017 (the “Promissory Note”),
 9    pursuant to which Elite agreed to pay Debtor the principal amount of $653,165.35.
10           5.     On or about January 10, 2018, Debtor alleged that Elite breached its obligations
11    under the Promissory Note by failing to remit the required payments due pursuant to the
12    Promissory Note (the “Breach of Contract Claim”). Elite asserted various defenses to the Breach
13    of Contract Claim.
14           6.     Because they were entered into or arose prior to the Petition Date, Debtor’s rights
15    under the Promissory Note and the Breach of Contract Claim constitute property of the estate,
16    pursuant to 11 U.S.C. § 541, and all rights thereto are now vested in the Trustee.
17           7.     After the Petition Date, the chapter 13 trustee of the Debtor’s bankruptcy estate,
18    Debtor and Elite entered into a settlement regarding the Promissory Note and Breach of Contract
19    Claim, the terms of which are set forth in the Motion filed in the Bankruptcy Case on January
20    16, 2020 at Docket No. 101 (the “Settlement Motion”), including the Settlement Agreement and
21    Release attached to the Settlement Motion.
22           8.     The Settlement Motion was approved pursuant to the Order entered in the
23    Bankruptcy Case on February 13, 2020 at Docket No. 107 (the “Settlement Order”).
24           9.     Pursuant to the Settlement Order, Elite is obligated to pay $240,000.00 (the
25    “Settlement Amount”) to the estate in monthly installments of $4,000.00 per month (each, a
26    “Monthly Installment”) for a period of sixty (60) months.




     Case 2:18-bk-15100-MCW       Doc 129 Filed 07/31/20 Entered 07/31/20 08:16:12            Desc
                                  Main Document    Page 2 of 12
 1           10.    The first Monthly Installment was due on January 25, 2020 and a Monthly
 2    Installment is due on the 25th day of each calendar month thereafter, to and including December
 3    25, 2024, at which time the Settlement Amount is to be paid in full.
 4           11.    Elite has paid $12,000.00 of the Settlement Amount, which is comprised of the
 5    Monthly Installments that were due on January 25, 2020, February 25, 2020 and March 25,
 6    2020. The unpaid balance of the Settlement Amount is $228,000.00.
 7           12.    Elite asserts that, as a result of the COVID-19 pandemic and the imposed
 8    mandatory shutdowns caused thereby: (a) 80% of Elite’s customers suspended utilizing Elite’s
 9    services, reducing Elite’s revenues; (b) the reduced revenues of Elite have prevented Elite from
10    making the required payments of the Settlement Amount; (c) Elite obtained a valuation which
11    estimates that the liquidation value of Elite is less than $30,000.00; and (d) Elite is considering,
12    among other things, a liquidation or filing its own bankruptcy.
13           13.    Prior to the Conversion Date, Debtor and Elite agreed to defer payment of the
14    Monthly Installments that were due on April 25, 2020 and May 25, 2020 in the total amount of
15    $8,000.00, with payment of the Monthly Installments to resume on June 25, 2020. Elite further
16    asserts that: (a) the continuing economic impact of the COVID-19 pandemic prevented Elite
17    from paying the Monthly Installment due on June 25, 2020; and (b) in order to pay the balance
18    of the Settlement Amount due ($228,000.00), it is necessary to revise the schedule for payment
19    of the Settlement Amount.
20           14.    The Trustee and Elite have determined that it is in their best interests to avoid the
21    cost and uncertainty of further litigation and the difficulties of collection and wish to modify the
22    terms of the settlement set forth in the Settlement Motion and the Settlement Order on the terms
23    and conditions set forth in the Amendment.
24                          TERMS AND CONDITIONS OF SETTLEMENT
25           15.    Elite shall pay the $228,000.00 unpaid balance of the Settlement Amount to the
26    estate as follows:




     Case 2:18-bk-15100-MCW        Doc 129 Filed 07/31/20 Entered 07/31/20 08:16:12             Desc
                                   Main Document    Page 3 of 12
 1                 a. Elite shall pay $2,000.00 per month commencing on July 25, 2020 and on the 25th
 2                    day of each calendar month thereafter, to and including December 25, 2020;
 3                 b. Elite shall pay $4,000.00 per month commencing on January 25, 2021 and on the
 4                    25th day of each calendar month thereafter, to and including March 25, 2025; and
 5                 c. Elite shall pay the remaining $12,000.00 balance of the Settlement Amount on or
 6                    before March 25, 2025, at which time the Settlement Amount shall be paid in full.
 7                 d. Each remaining payment of the Settlement Amount shall be paid in the form of a
 8                    check in good funds made payable to “Jill H. Ford, Trustee” and delivered to the
 9                    Trustee’s office at P.O. Box 5845, Carefree, Arizona 85377, on or before the date
10                    due.
11           16.      Upon the entry of the of the Bankruptcy Court’s final, non-appealable order
12    approving this Motion, the remaining balance of the Settlement Amount ($228,000.00) shall be
13    deemed unencumbered property of the bankruptcy estate, pursuant to 11 U.S.C. § 541, free and
14    clear of all liens, claims and interests of any other party.
15           17.      Elite represents and warrants that: (a) Elite has the right, power, capacity and
16    authority to enter into the Amendment; and (b) Elite believes that its business and Elite’s
17    financial capability will improve, so that it will have sufficient funds to pay the remaining
18    balance of the Settlement Amount on the terms set forth in the Amendment. Elite further
19    acknowledges that the Trustee has relied upon the truth and accuracy of the foregoing
20    representations in entering into the Amendment.
21           18.      The Trustee shall be authorized to execute any documents and take such further
22    actions as are reasonably necessary to effect the settlement contemplated by this Motion.
23           19.      The settlement set forth in this Motion is subject to Bankruptcy Court approval,
24    pursuant to Rule 9019 of the Federal Rules of Bankruptcy Procedure.
25    ///
26    ///




     Case 2:18-bk-15100-MCW         Doc 129 Filed 07/31/20 Entered 07/31/20 08:16:12             Desc
                                    Main Document    Page 4 of 12
 1                                            LEGAL ANALYSIS
 2           20.     Rule 9019(a) of the Federal Rules of Bankruptcy Procedure provides that, after
 3    notice and a hearing, the court may approve a compromise or settlement.
 4           21.     In evaluating a compromise or settlement, the Ninth Circuit requires that this
 5    Court consider the following: (a) the probability of success in the pending litigation; (b)
 6    difficulties of collection; (c) the complexity of the litigation; (d) the expense, inconvenience and
 7    delay of the litigation; and (e) the best interests of creditors. In re Woodson, 839 F.2d 610, 620
 8    (9th Cir. 1988). See also In re Schmitt, 215 B.R. 417, 420 (9th Cir. B.A.P. 1997) (the
 9    bankruptcy court's decision to approve a settlement should not be overturned as an abuse of
10    discretion unless it leads to a result that is “neither in the best interests of the estate nor fair and
11    equitable for the creditors.”); and In re America West Airlines, Inc., 214 B.R. 382, 386
12    (Bankr.D.Ariz. 1997) (“the law favors compromise”).
13           22.     In light of the Woodson factors, the Trustee believes that the settlement as set forth
14    in this Motion is in the best interests of the estate. Elite’s asserted financial condition
15    demonstrates that the probability of success and difficulties of collection weigh in favor of the
16    contemplated settlement. In addition, the expense, inconvenience and delay of pursuing
17    collections weigh in favor of the contemplated settlement when compared to the relatively short
18    delay in collecting the balance of the Settlement Amount. Given that the settlement provides for
19    payment of the amounts otherwise due to the estate, the contemplated settlement is in the best
20    interests of creditors because it provides for payment of the amounts due without further costs of
21    litigation or collection to the estate, thereby maximizing the return to the estate and its creditors.
22           23.     Pursuant to Local Bankruptcy Rule 9013-1, the Trustee requests that the Court
23    utilize a “negative notice” procedure in which interested parties have a twenty one (21) day
24    period to file objections to this Motion. If no objections are filed, the Trustee would then be
25    authorized to lodge an order approving this Motion. If an objection is filed, the Trustee will
26    request a hearing be held before the Court.




     Case 2:18-bk-15100-MCW         Doc 129 Filed 07/31/20 Entered 07/31/20 08:16:12                Desc
                                    Main Document    Page 5 of 12
 1                                            CONCLUSION
 2           WHEREFORE, based upon the foregoing, the Trustee respectfully requests this Court
 3    enter its Order, pursuant to Bankruptcy Rule 9019, approving this Motion upon utilization of a
 4    “negative notice” procedure in which interested parties have a twenty one (21) day period to file
 5    objections.
 6           Respectfully submitted this 31st day of July, 2020.
 7
                                              WITTHOFT DERKSEN, P.C.
 8
 9                                            By /s/ Patrick T. Derksen         #023178
10                                              Patrick T. Derksen
                                                Attorneys for Trustee, Jill H. Ford
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26




     Case 2:18-bk-15100-MCW       Doc 129 Filed 07/31/20 Entered 07/31/20 08:16:12           Desc
                                  Main Document    Page 6 of 12
 1    COPIES of the foregoing were served July 31, 2020 via the
      Court’s CM/ECF Notification System on all parties that requested notice in this case;
 2    and COPIES were *e-mailed/mailed to the following parties:
 3    *Larry Watson
 4    United States Trustee
      230 North First Avenue, Suite 204
 5    Phoenix, Arizona 85003-1706
      Larry.Watson@usdoj.gov
 6    *Jill H. Ford
 7    P.O. Box 5845
      Carefree, Arizona 85377
 8    Chapter 7 Trustee
      jford@trustee.phxcoxmail.com
 9    Dustin J. Hamby
10    11217 W. Jomax Rd.
      Peoria, AZ 85383
11    Debtor

12    *Leonard V. Sominsky
      Leonard V. Sominsky, Esq., PC.
13    2700 N. 3rd Street, Suite 2006
      Phoenix, AZ 85004
14    INFO@LVSLAW.NET
      Attorneys for Debtor
15    *Mark J. Giunta
16    Law Office of Mark J. Giunta
      531 East Thomas Road, Suite 200
17    Phoenix, Arizona 85012
      markgiunta@giuntalaw.com
18    Attorneys for Elite Sales & Marketing Inc.

19    Courtney Hamby
      1707 W. Yearling Rd.
20    Phoenix, AZ 85085

21    Matt Palmer
      Matt Palmer Law Firm, PLC
22    1423 S. Higley Road #112
      Mesa, AZ 85206
23    matt@palmer.legal
      (served via e-mail and U.S. Mail)
24
25
      /s/ Laura Simonini
26




     Case 2:18-bk-15100-MCW       Doc 129 Filed 07/31/20 Entered 07/31/20 08:16:12            Desc
                                  Main Document    Page 7 of 12
                           Exhibit A

Case 2:18-bk-15100-MCW   Doc 129 Filed 07/31/20 Entered 07/31/20 08:16:12   Desc
                         Main Document    Page 8 of 12
Case 2:18-bk-15100-MCW   Doc 129 Filed 07/31/20 Entered 07/31/20 08:16:12   Desc
                         Main Document    Page 9 of 12
Case 2:18-bk-15100-MCW   Doc 129 Filed 07/31/20 Entered 07/31/20 08:16:12   Desc
                         Main Document   Page 10 of 12
Case 2:18-bk-15100-MCW   Doc 129 Filed 07/31/20 Entered 07/31/20 08:16:12   Desc
                         Main Document   Page 11 of 12
Case 2:18-bk-15100-MCW   Doc 129 Filed 07/31/20 Entered 07/31/20 08:16:12   Desc
                         Main Document   Page 12 of 12
